UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6383



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JACKIE EDWARD MESSER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Dis-
trict Judge. (CR-88-95, CA-95-172-V)


Submitted:   May 25, 1999              Decided:     September 9, 1999


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Edward Messer, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie Edward Messer appeals the district court’s order deny-

ing his motion filed under 28 U.S.C. § 2255 (1994) (current version

at 28 U.S.C.A. § 2255 (West 1994 & Supp. 1999)).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See United States v. Messer, No. CR-88-95 (W.D.N.C. Feb. 24,

1999).   We deny Messer’s motion for summary remand.   We dispense

with oral argument because the facts and legal contentions are

adequately set forth in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2